Citation Nr: 1111256	
Decision Date: 03/21/11    Archive Date: 04/05/11

DOCKET NO.  05-28 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for Crohn's disease, status-post bowel resection.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. dR. Dale


INTRODUCTION

The Veteran had active service from February 2000 to July 2000.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision of October 2004 by the Department of Veterans Affairs (VA) St. Petersburg, Florida, Regional Office (RO).

Preliminarily, the Board notes that the Veteran has at times indicated that he was not able to obtain or maintain employment at least in part due to his service-connected disability.  A review of the record reveals that the issue of TDIU was never adjudicated.  As the Veteran asserts that he was employed full-time for periods of time covered by this appeal and as he was also imprisoned for a period of time, this matter is referred to the RO for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran's claim for a disability rating in excess of 30 percent for Crohn's disease, status-post bowel resection was previously remanded by the Board in October 2008 and December 2009 for further development.  As will be further discussed below, the Board finds that the agency of original jurisdiction (AOJ) did not substantially comply with the remand orders.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  Consequently, the Board regrettably must again remand this case.

In particular, the December 2009 remand order instructed as follows:

The RO must contact the Social Security Administration to obtain a complete copy of the records, to include medical records, underlying the adjudications for Social Security Disability benefits.  VA will end its efforts to obtain records from a Federal department or agency only if VA concludes that the records sought do not exist or that further efforts to obtain those records would be futile.

Unfortunately, the medical records used in the determination of the Social Security Administration were not included with the claims file.  The Court has held that VA's duty to assist encompasses obtaining medical records that supported an SSA award of disability benefits as they may contain information relevant to VA claims.  Murincsak v. Derwinski, 2 Vet. App. 363, 369-70 (1992); see also 38 U.S.C.A. § 5103A(c)(3) (West 2002); 38 C.F.R. § 3.159(c)(2) (2008); Diorio v. Nicholson, 20 Vet. App. 193, 199-200 (2006); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Those records should be requested, and associated with the Veteran's claims file.

Accordingly, the case is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C., for the following action: 

1.  Request, directly from the SSA, complete copies of any determination on a claim for disability benefits from that agency, together with the medical records that served as the basis for any such determination.  To date, the RO has not procured the medical records relied upon by the SSA. All attempts to fulfill this development should be documented in the claims file.  VA will make as many requests as are necessary to obtain these relevant records from the SSA and will end its efforts only if it concludes that the records do not exist or that further efforts to obtain those records would be futile.  38 C.F.R. § 3.159(c)(2).  If VA ultimately determines that further efforts to obtain the records would be futile, the Veteran must be informed in writing pursuant to 38 C.F.R. § 3.159(e).

2.  After undertaking any other development deemed appropriate the RO should re-adjudicate the issue on appeal.  If the benefit sought is not granted, the Veteran, and his representative, should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


